Citation Nr: 1423254	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-49 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to August 21, 2009 and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1951 to June 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona.

The Veteran testified before the Board at a March 2014 hearing at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Clarification of Issues on Appeal

The Court has held that entitlement to a TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the August 2009 VA psychologist's statement that the Veteran's PTSD symptoms would interfere significantly in any future occupational functioning, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  However, for the reasons discussed below, the issue of entitlement to TDIU requires further development prior to a decision on the merits.  

The issues of entitlement to an initial compensable evaluation for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with deficiencies in most areas due to symptoms such as homicidal ideation, impaired short-term memory, irritability and rage towards others, nightmares, exaggerated startle response, hypervigilance, dysphoric mood/affect, and difficulty adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in May 2009 and June 2010.  The VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD was granted by a June 2009 rating decision that assigned an initial 10 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  This evaluation was later increased to 30 percent by a December 2010 rating decision.    

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Veteran was provided a VA examination in May 2009.  The examiner reported the Veteran was alert and appropriately oriented.  The Veteran was well groomed with appropriate affect and speech within normal limits.  His judgment and insight appeared to be normal.  The Veteran reported diminished capacity for short-term memory and concentration.  The Veteran also denied any current suicidal or homicidal ideation but did state he felt anger towards individuals who expressed certain opinions.  Other symptoms observed by the examiner include feelings of irritability and rage towards others, nightmares, difficulty falling asleep, history of flashbacks, experiencing intrusive thoughts, exaggerated startle response, and avoidant behaviors and hypervigilance.  

Another VA examination was provided to the Veteran in June 2010.  The examiner reported the Veteran was alert, fully oriented, adequately groomed, with goal oriented thought process.  His speech was tangential and difficult to interrupt.  Judgment and insight were fair and impulse control appropriate.  His memory appeared intact.  The Veteran denied suicidal or homicidal ideation; however, he acknowledged thoughts of harming others.  The Veteran did note that he will avoid family functions if he knows politics will be a subject of conversation because such discussions often trigger the Veteran's anger issues.  Other symptoms observed by the examiner include anger, intrusive thoughts, sleep struggles, and hypervigilance.

The claims file includes psychiatric treatment notes from 2009 to the present mostly with psychologist G.T.H.  The PTSD symptoms recorded throughout these treatment notes include passive homicidal ideation, traumatic memories, dysphoric mood/affect, anxiety, and concentration difficulties.   

The Veteran has submitted multiple statements to the record and testified at a March 2014 Board hearing.  The Veteran notes increasing short-term memory problems such as being unable to recall more than two to three items when shopping and being unable to remember names of golf partners.  The Veteran also discusses that his wife has pointed out he is much more suspicious of others than in the past.  The Veteran admits problems with homicidal ideation both in his statements and his testimony at the Board hearing.  

The Veteran's spouse has also submitted multiple statements to the record.  In her statements she notes the Veteran has problems with anger and rage.  She says this is directed primarily at members of the media and political decision makers who the Veteran says make statements and decisions in regards to U.S. military personal without understanding the tragedy of war. 

In August 2009 a friend and fellow veteran submitted a statement on behalf of the Veteran.  The Veteran's friend notes that the Veteran cannot watch certain military shows because they cause him emotional distress.  The friend states that the Veteran has related some of his combat experiences and it is clear that they have deeply affected him.

Also of record are the Veteran's GAF scores.  As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter, 8 Vet. App. at 242.  The higher the score, the better the functioning of the individual.  The Veteran's GAF scores range from 50 to 70 throughout the appeal period.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Additionally, a GAF score between 61 and 70 is indicative of "mild" symptoms or some difficulty in social, occupational, or school functioning (occasional truancy, or theft within the household).  See DSM-IV.  Therefore, the Board observed that at times the Veteran's GAF scores have reflected serious symptoms that are consistent with an evaluation of 70 percent.  

Following review of the evidence of record, the Board concludes that an initial evaluation of 70 percent, but no more, is warranted for PTSD.  VA treatment records and examination reports indicate that the Veteran's PTSD is characterized by symptoms indicating occupational and social impairment with deficiencies in most areas.  These symptoms include homicidal ideation, impaired short-term memory, irritability and rage towards others, nightmares, exaggerated startle response, hypervigilance, dysphoric mood/affect, and difficulty adapting to stressful circumstances.

The Veteran's regular psychologist noted passive homicidal ideation.  The Veteran indicated homicidal ideation in his statements and March 2014 Board hearing testimony.  The record also indicates Veteran's PTSD symptoms cause him impaired short-term memory.  Further, the Veteran's irritability and rage towards others make it difficult to adapt to stressful circumstances so much that he avoids family gatherings where political discussions will arise.  

Nevertheless, a 100 percent evaluation is not warranted as there is no evidence of any gross impairment in thought process, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self, a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board does acknowledge that the Veteran has homicidal ideation and persistent danger of hurting others is a symptom listed under the General Rating Formula for Metal Disorders as indicative of a 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, the Veteran's homicidal ideation is regularly discussed throughout the record as being passive.  See May 2009 VA Examination, August 2009 Psychiatric Note, June 2010 VA Examination, July 2010 Psychiatric Note.  In light of this, the Veteran's Board finds that a 70 percent rating more nearly approximates the Veteran's disability picture.  

Overall, the evidence discussed above supports a 70 percent rating.  The Veteran's overall disability picture does not warrant a higher rating in excess of 70 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's social and occupational impairment is contemplated in the applicable criteria that rate his PTSD.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating of 70 percent, but no higher, is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

The Veteran asserts entitlement to an initial compensable evaluation for bilateral hearing loss.  The Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected bilateral hearing loss.  The Veteran received a VA audiological examination in October 2013 but the VA examiner found the results to be inadequate for rating purposes.  The Veteran's most recent examination with reported results was in November 2012.  At the March 2014 Board hearing the Veteran indicated he thought his hearing had worsened since his last VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Additionally, the Board observes the Veteran submitted the results of a private audiological evaluation preformed during June 2012.  The evaluation indicates discrimination of right ear 76 percent and left ear 72 percent.  It is unclear whether these are Maryland CNC controlled speech discrimination test results as required by 38 C.F.R. § 4.85.  Accordingly, an attempt should be made to determine whether the private audiological evaluation includes Maryland CNC controlled speech discrimination test results.   

Finally, entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In an August 2009 VA treatment note the VA psychologist states the Veteran's PTSD symptoms would interfere significantly in any future occupational functioning.  Additionally, the Veteran disagrees with the May 2009 VA examiner's opinion that he is employable saying that he thinks his psychological evaluation would bar him from employment.

Given the evidence of record, a remand is necessary to allow for an examination that considers unemployability in light of Veteran's service connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to a VA examiner for review.  The VA examiner should be asked to determine whether the June 2012 private audiological evaluation includes Maryland CNC controlled speech discrimination test results.  If the VA examiner is unable to make such a determination an explanation should be provided.  

2. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings.

3. Also schedule the Veteran for a VA examination to determine the combined impact of his service-connected disabilities on his employability.

The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are, either alone or in the aggregate, sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


